FILED
                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA                                    JUN 1 9 2012
                                                                                                 Clerk, us o; t .
                                                                                                Courts to.r the ;;~fr~c~ ~fnckr uptcy
                                                                                                                             1
                                                                                                                             o umb1a
                                                          )
            Melinda McKinzie,                             )
                                                          )
                   Plainti~f,                             )
                                                          )
                           v.                             )        Civil Action No.     12 0991
                                                          )
            Double Tree Suites (WDC) eta!.,               )
                                                          )
                    Defendants.                           )
                                                          )


                                               MEMORANDUM OPINION

                   This matter is before the Court on plaintiffs prose complaint and application to proceed

            in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

            of subject matter jurisdiction.

                   The subject matter jurisdiction of the federal district courts is limited and is set forth

            generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

            only when a "federal question" is presented or the parties are of diverse citizenship and the

            amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

            plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

            plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

                    Plaintiff is a District of Columbia resident suing Double Tree Suites located in the

            District, its purported parent company in Florida, and a list of other defendants located in the

            District and Palm Beach, Florida. Plaintiff sues defendants for injuries she allegedly suffered as

            a result of their "negligent, wrongful, false and malicious acts" on May 18, 2009, Compl.~ 2, and

            she demands $1.5 million in damages. !d. ~ 1. The complaint presents neither a federal question
        I
    ~
(
-----~--------------------·-·---·-·----~··--·-·--------·




       nor a basis for diversity jurisdiction because plaintiff and some of the defendants reside in the

       District. See Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) ("For jurisdiction to exist

       under 28 U.S.C. § 1332, there must be complete diversity between the parties, which is to say

       that the plaintiff may not be a citizen of the same state as any defendant.") (citations omitted). 1 A

       separate Order of dismissal accompanies this Memorandum Opinion.




                                                      United States District Judge
       Date: June /    ~12




              1
                  Plaintiffs recourse may lie, if at all, in the Superior Court of the District of Columbia.

                                                           2